STAINLESS STEEL SUBSTRATE, FUEL CELL SEPARATOR, AND FUEL CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 6/16/2021:
Claims 1 and 5 have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4-6, and 8-10 were rejected under 35 U.S.C. § 103 as unpatentable over Rakowski (US 2006/0286432 A1 to Rakowski et al.) in view of Tarutani (WO 2016/052622 to Tarutani et al. using US 2017/0301929 A1 as an English translation).
Claims 1 and 5 have been amended to recite “wherein the stainless steel substrate is austenitic or austenitic-ferritic duplex.” The applied references, individually or in any combination, fail to teach or fairly suggest such features. Updated searches have not found other references to teach the features, individually or in combination either. As such, the rejections under .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729